Citation Nr: 1418359	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and awarded a 0 percent rating, effective December 21, 2007.  

In July 2011, the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In January 2012, the Board remanded this issue.  The appeal has been returned to the Board for further adjudication.  


FINDING OF FACT

Right ear hearing loss is manifested, at most, by an average pure tone threshold of 36.25 decibels with speech discrimination of 84 percent; and left ear hearing loss is manifested, at most, by an average pure tone threshold of 38.75 decibels with speech discrimination of 82 percent.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3,4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Merits

The Veteran is currently assigned an initial 0 percent rating for bilateral hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Hearing loss is rated under Diagnostic Code 6100, which sets out the criteria for rating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Acevedo-Escobar v. West, 12 Vet. App. 9 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Audiometric results are matched on Table VI to find the numeric designation.  Then, the designations are matched with Table VII to find the percentage rating to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85 (2013).  

The provisions of §4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2013).  

The Board concludes that the criteria for a compensable rating have not been met at anytime during the period on appeal.  At a July 2008 VA audiological examination, the Veteran reported exposure to explosions, rockets, rifles, and mortars without ear protection while on patrol.  He also reported bilateral screeching tinnitus.  The examination showed puretone thresholds for the right ear of 20, 25, 20, 25, and 80 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, and for the left ear at the same frequencies of 25, 20, 25, 25, and 65.  The results of the VA audiogram show an average puretone threshold of 38 decibels for the right ear and 34 decibels for the left ear.  Speech recognition scores using the Maryland CNC test were 100 percent in the right ear and 100 percent in the left ear.  

Those VA audiometric findings warrant a numeric designation of Level I auditory acuity for both ears.  38 C.F.R. § 4.85, Table VI (2013).  The point of intersection on Table VII shows a level of hearing loss consistent with a 0 percent rating.  38 C.F.R. § 4.85 (2013).  The audiological results do not satisfy the criteria for a compensable rating due to any exceptional hearing loss pattern.  38 C.F.R. § 4.86 (2013).  

In an October 2008 statement, the Veteran's wife reported that she noticed the Veteran's hearing had gotten worse over the years.  She reported the Veteran needed to have the television or radio at a high volume, frequently misunderstood what people were saying, and became irritable when out because he could not hear due to the ringing in his ears.  

At a February 2010 VA audiological examination,the Veteran reported a ringing tinnitus that had become a screeching sound.  The examination showed puretone thresholds for the right ear of 25, 25, 20, 30, and 80 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, and for the left ear at the same frequencies of 30, 25, 25, 35, and 70.  The results of the VA audiogram show an average puretone threshold of 38.75 decibels for the right ear and 38.75 decibels for the left ear.  Speech recognition scores using the Maryland CNC test were 96 percent in the right ear and 94 percent in the left ear.  

Those VA audiometric findings warrant a numeric designation of Level I auditory acuity in both ears.  38 C.F.R. § 4.85, Table VI (2013).  The point of intersection on Table VII shows a level of hearing loss consistent with a 0 percent rating.  38 C.F.R. § 4.85 (2013).  The audiological results do not satisfy the criteria for a compensable rating due to any exceptional hearing loss pattern.  38 C.F.R. § 4.86 (2013).  

At a July 2011 hearing, the Veteran testified that he had various problems associated with hearing.  He had to listen to the television at a raised volume, had difficulty hearing if there was background noise or crowds, he needed to look at people when conversating in order to hear and understand them, and his wife became irritated with him because she often had to repeat herself when talking to him.  The Veteran and his representative asserted that his service-connected hearing had worsened since the most recent February 2010 VA audiological examination.  

In January 2012 the Board remanded the claim for a VA audiology examination.  A March 2013 VA audiological examination showed puretone thresholds for the right ear of 20, 20, 20, 30, and 75 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, and for the left ear at the same frequencies of 20, 20, 25, 35, and 75.  The results of the VA audiogram show an average puretone threshold of 36.25 decibels for the right ear and 38.75 decibels for the left ear.  Speech recognition scores using the Maryland CNC test were 84 percent in the right ear and 82 percent in the left ear.  

Those VA audiometric findings warrant a numeric designation of Level II auditory acuity in the right ear and III in the left ear.  38 C.F.R. § 4.85, Table VI (2013).  The point of intersection on Table VII shows a level of hearing loss consistent with a 0 percent rating.  38 C.F.R. § 4.85 (2013).  The audiological results do not satisfy the criteria for a compensable rating due to any exceptional hearing loss pattern.  38 C.F.R. § 4.86 (2013).  

The Board has also considered private audiological examinations submitted by the Veteran.  A February 2009 Beltone audiogram showed puretone thresholds for the right ear of 20, 25, 25, 35, and 70 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, and for the left ear at the same frequencies of 30, 20, 25, 35, and 60.  The results of the VA audiogram show an average puretone threshold of 38.75 decibels for the right ear and 35 decibels for the left ear.  Speech recognition using the Maryland CNC test was not included.

Those audiometric findings warrant a numeric designation of Level I auditory acuity for both the right and left ears.  38 C.F.R. § 4.85, Table VI (2013).  The point of intersection on Table VII shows a level of hearing loss consistent with a 0 percent rating.  38 C.F.R. § 4.85 (2013).  The audiological results do not satisfy the criteria for a compensable rating due to any exceptional hearing loss pattern.  38 C.F.R. § 4.86 (2013).  

A December 2011 Beltone audiogram showed puretone thresholds for the right ear of 30, 30, 30, 45, and 75 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, and for the left ear at the same frequencies of 35, 35, 35, 45, and 65.  The results of the VA audiogram show an average puretone threshold of 45 decibels for the right ear and 45 decibels for the left ear.  Speech recognition using the Maryland CNC test was not included.

Those audiometric findings warrant a numeric designation of Level II auditory acuity for both ears.  38 C.F.R. § 4.85, Table VI (2013).  The point of intersection on Table VII shows a level of hearing loss consistent with a 0 percent rating.  38 C.F.R. § 4.85 (2013).  The audiological results do not satisfy the criteria for a compensable rating due to any exceptional hearing loss pattern.  38 C.F.R. § 4.86 (2013).  

The Board additionally notes that it is unclear whether the private testing used the Maryland CNC test as required by the regulations.  38 C.F.R. § 4.85(a) (2013).  Therefore, the Veteran's speech discrimination scores are not valid for rating hearing loss disability for VA purposes and will not be considered.  No speech recognition percentage scores were reported on the December 2011 report, as those boxes were blank on the form.  Therefore, that information could not be considered in determining whether those reports supported the assignment of any higher rating.  The February 2009 report found 100 percent speech recognition in each ear, which does not support any higher rating, even if the Maryland CNC test was used.

The Board has considered lay statements from the Veteran's wife attesting to the Veteran's hearing loss.  Additionally, the Board has considered the Veteran's statements and testimony that his hearing has worsened.  While a lay person, the Veteran is competent to testify as to specific hearing problems, such as an inability to participate in conversations and a need to have the television or radio at a raised level, which are in the realm of his personal experience.  Charles v. Principi, 16 Vet. App 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran's statements to be credible, as they are uncontradicted by any other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  However, the Board notes that the ratings for hearing loss are based on a mechanical application of the tables provided by law and that the Board is bound by the statutes and regulations governing the rating of service-connected disabilities for VA purposes.  The Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  All audiological testing of record, including private testing, shows that the Veteran's hearing loss is consistent with a 0 percent rating.  

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating for service-connected bilateral hearing loss at any time on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for bilateral hearing loss, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

To determine whether referral for extraschedular consideration is warranted, a determination as to whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology must be made.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If the related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, there has been no showing that the Veteran's disability picture could not be copmensated adequately by the applicable schedular rating criteria.  Although the applicable criteria provide for higher ratings, the Board has fully explained why a compensable rating is not warranted.  Moreover, the evidence does not show that the Veteran's bilateral hearing loss has caused marked interference with employment or frequent periods of hospitalization.  His disability picture is contemplated by the rating schedule, and the assigned schedular rating are adequate.  Consequently, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321 (2013).  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his hearing loss, he has not submitted evidence of unemployability, or claimed to be unemployable due to bilateral hearing loss.  In fact, when asked during the March 2013 VA examination how his hearing loss affected his ability to work, he stated it did not and that he believed his PTSD was what caused him to sell his air conditioning business.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board finds that the preponderance of the evidence is against the assignment of a compensable rating for hearing loss for any period on appeal and is against referral for extraschedular consideration.  There is no reasonable doubt to be resolved as to this issue.  Therefore, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


